Citation Nr: 0016259	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  95-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the September 19, 1951, decision wherein the VARO 
granted entitlement to death compensation from July 1951 
should be reversed or revised on the basis of clear and 
unmistakable error (CUE).

2.  Whether new and material evidence has been submitted to 
establish entitlement to revocation of forfeiture.


REPRESENTATION

Appellant represented by:	Remigio I. Agustin



INTRODUCTION

The veteran was killed in action in January 1945.  The 
appellant, his widow, has since remarried.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the VARO in Manila, the Republic of the 
Philippines.  

The matter of whether the October 26, 1976, decision wherein 
the Board of Veterans' Appeals that affirmed forfeiture 
against the appellant under 38 U.S.C.A. § 3503 should be 
reversed or revised on the basis of CUE is the subject of a 
separate appellate decision.  The appellant has been advised 
of the CUE motion docket number 99-19 334. 

The issue of whether the September 19, 1951 decision wherein 
the VARO granted entitlement to death compensation from July 
1951 should be reversed or revised on the basis of CUE is 
discussed further in the remand portion of this decision.

The representative has argued for reversal of the RO decision 
in 1962 that terminated the appellant's entitlement to death 
compensation.  This matter is not before the Board and it 
concerns a determination made before the forfeiture, based 
upon different facts, was imposed in 1974.  It is referred to 
the RO for further action.

The issues reviewed in this decision and the separate 
decision under docket number 
99-19 334 conform to the representative's statement of 
appellate issues in correspondence to the Board dated 
December 13, 1999.  The issue of entitlement to death 
compensation from April 1962 to April 1980 is in part 
addressed in the CUE motion.  However consideration of 
restoration of this benefit prior to forfeiture is 
intertwined with the issue that is referred to the RO.


FINDINGS OF FACT

1.  The Board in October 1976 affirmed a November 1974 VA 
decision that imposed forfeiture against the appellant.

2.  The evidence received since the October 1976 Board 
decision bears directly or substantially upon the issue at 
hand, is not essentially duplicative or cumulative in nature, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  The appellant remarried in April 1980 and that marriage 
has continued to the present time. 

4.  Her application to remove the forfeiture was received in 
1990 and there is no basis of any dependent entitlement as of 
that date.

5.  The appellant has not submitted evidence of a legally 
sufficient claim based upon a reopened claim after final 
disallowance for VA death compensation based on remission of 
forfeiture since her remarriage in April 1980; nor has any 
eligible child furnished such evidence of entitlement.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1976 decision wherein 
the Board affirmed a November 1974 VA decision that imposed 
forfeiture against the appellant is new and material, and the 
claim for remission of forfeiture is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100 
(1999).

2.  Entitlement to remission of forfeiture is denied as a 
matter of law.  38 U.S.C.A. §§ 101, 5107 (West 1991); 
 38 C.F.R. §§  3.5, 3.50, 3.57, 3.55, 3.114, 3.158, 3.400, 
3.900, 3.901 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The RO in July 1962 advised the appellant that her 
entitlement to VA death compensation (dependency and 
indemnity compensation) was being terminated because she was 
no longer recognized as the unremarried widow of the veteran.  
This determination was made on the basis of an investigation 
regarding her current relationship with [redacted].  VA had 
previously established her entitlement to death compensation 
in 1952.  The RO in 1965 declined to reopen her claim to 
reestablish entitlement.  

The appellant in 1971 sought to reestablish her entitlement 
as the veteran's unremarried widow under PL 91-376 by 
submitting a declaration of marital status and other 
information.  The RO, noting the previous termination of her 
death compensation award, requested a field examination to 
determine if the relationship with [redacted] had been 
terminated.  The appellant stated in a May 1972 interview 
that she no longer had any relationship with [redacted].  The 
deposition was read to her in Tagalog.  [redacted]
witnessed it.  Other persons interviewed did not contradict 
her statement.  

The RO requested further investigation after the May 1972 
field examination was completed.  The examiner did not find 
evidence of formal marriage of the appellant and [redacted] or 
that they owned real property.  Three persons interviewed 
stated that in late 1973 the appellant and [redacted] resumed 
their relationship but they had been apart since 1970.  
Deponents [redacted] and [redacted] and the appellant were 
consistent in their recollections with those interviewed.  
The appellant acknowledged a relationship until 1970 and 
being aware of the requirement for benefits under PL 91-376.  
The deposition form indicates that the deposition was read to 
her in Tagalog before she affixed her signature (thumbprint) 
and that she acknowledged the contents as true to the best of 
her belief.  [redacted] refused to provide a statement 
according to the field examiner.

The appellant in April 1974 submitted a statement wherein she 
recalled the field examiner interview.  She said the examiner 
did not explain the content in Tagalog but that she answered 
the questions truthfully.  

The report completed in May 1974 was evidence considered by 
the RO when it found that the appellant knowingly submitted 
false and fraudulent evidence of unremarried widow status to 
obtain benefits.  It was determined that information she 
provided on her 1971 application, if accepted, could have 
established entitlement.  It was recommended that her 1971 
statement regarding marital status be considered material and 
false and that the claim be presented for forfeiture 
consideration.

The record forwarded to the VA Director, Compensation and 
Pension Services (C&P Director) was supplemented with 
numerous affidavits supporting the appellant's claim.  She 
also stated in an affidavit that she no longer had a marital 
relationship with [redacted].  One of the affiants, [redacted], 
contradicted the 1974 deposition regarding the appellant's 
relationship with [redacted].  The designee of the VA C&P 
Director in November 1974 informed the appellant of the 
decision to impose forfeiture.  

The evidence added to the record before the Board when it 
issued the decision in October 1976 affirming the forfeiture 
against the appellant included an affidavit from [redacted] 
recanting his deposition in 1974 on the basis of his mental 
state from an earlier head injury (fronto-parietal depressed 
and open skull fracture) in 1972.  He also added that all 
allegations against the appellant were false.  [redacted]'s 
affidavit was to the effect that the allegations of an 
ostensible marital relationship with the appellant were 
false.  

The Board in affirming forfeiture found that the appellant 
stated in January 1971 that she was not living with another 
man as if she was married, that in 1972 she admitted intimate 
contacts with [redacted], that subsequent investigation 
revealed she separated from [redacted] in 1970 for the purpose 
of obtaining benefits under PL 91-376 and that she submitted 
false and material statements to obtain such benefits.  

The next pertinent communications in this matter were a 
series of letters in the late 1970's but no action was taken 
to formally seek revocation of the forfeiture until the early 
1990's.  The appellant in 1992 submitted affidavits from 
several individuals who recanted affidavits attributed to 
them in 1962.  Other affiants recanted for the first time 
their statements in the 1970's in connection with the 
forfeiture determination.  There was correspondence from 
other persons who had recanted previously that recalled the 
duress indured by the appellant and others involved in the 
proceeding years earlier.  And the record was supplemented 
with other first-time affiants who recalled that the 
appellant had no ostensible marital relationship prior to 
1980.

Another VA field examination completed in 1997 found two of 
the recanters in 1992 appearing to revoke their recanted 
affidavits.  Others interviewed affirmed earlier statements 
or did not contradict their recollections in favor of the 
appellant.  

Other evidence from affiants and the public record 
corroborated the appellant's marriage to [redacted] in 1980 and 
there has been no evidence that the marriage has been 
terminated.  

The VA C&P Service Director in June 1998 reviewed the 
application to revoke forfeiture, which the RO felt, should 
be reopened on the basis of the recanted affidavits.  The 
June 1998 decision considered carefully the evidence added to 
the record and determined that the preponderance of the 
evidence did not support entitlement to revocation of the 
forfeiture declared against the appellant.  


Criteria

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1400.  When a claimant requests that 
a claim be reopened after an appellate decision has been 
promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, as to whether it provides a basis 
for allowing the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Court of Appeals") recently ruled that 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary. Fraud is defined as an act 
committed in perpetration of one of the above-listed actions. 
38 U.S.C.A. § 3503 (since renumbered 6103); 38 C.F.R. § 3.901

Forfeiture of benefits based on one period of service does 
not affect entitlement to benefits based on a period of 
service beginning after the offense causing the prior 
forfeiture.  Except as provided in paragraph (b)(2) of this 
section, any offense committed prior to January 1, 1959, may 
cause a forfeiture and any forfeiture in effect prior to 
January 1, 1959, will continue to be a bar on and after 
January 1, 1959.

Effective September 2, 1959, forfeiture of benefits may not 
be declared except under the circumstances set forth in Sec. 
3.901(d), Sec. 3.902(d), or Sec. 3.903. Forfeitures declared 
before September 2, 1959, will continue to be a bar on and 
after that date.

Pension or compensation payments are not subject to 
forfeiture because of violation of hospital rules. When the 
person primarily entitled has forfeited his or her rights by 
reason of fraud or a treasonable act determination as to the 
rights of any dependents of record to benefits under Sec. 
3.901(c) or Sec. 3.902(c) may be made upon receipt of an 
application.  38 C.F.R. §  3.900.

Fraud is defined as an act committed when a person knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Department of Veterans Affairs 
(except laws relating to insurance benefits).

For the purposes of paragraph (d) of this section, any person 
who commits fraud forfeits all rights to benefits under all 
laws administered by the Department of Veterans Affairs other 
than laws relating to insurance benefits.

Where forfeiture for fraud was declared before September 2, 
1959, in the case of a veteran entitled to disability 
compensation, the compensation payable except for the 
forfeiture may be paid to the veteran's spouse, children and 
parents provided the decision to apportion was authorized 
prior to September 2, 1959. The total amount payable will be 
the lesser of these amounts: (1) Service-connected death 
benefit payable.(2) Amount of compensation payable but for 
the forfeiture. No benefits are payable to any person who 
participated in the fraud causing the forfeiture. (d) 

Forfeiture after September 1, 1959. After September 1, 1959, 
forfeiture by reason of fraud may be declared only (1) Where 
the person was not residing or domiciled in a State as 
defined in Sec. 3.1(i) at the time of commission of the 
fraudulent act; or (2) Where the person ceased to be a 
resident of or domiciled in a State as defined in Sec. 3.1(i) 
before expiration of the period during which criminal 
prosecution could be instituted; or (3) The fraudulent act 
was committed in the Philippine Islands. Where the veteran's 
rights have been forfeited, no part of his or her benefit may 
be paid to his or her dependents.

Where it is determined that a forfeiture for fraud which was 
imposed prior to September 2, 1959, would not be imposed 
under the law and regulation in effect on and after September 
2, 1959, the forfeiture shall be remitted effective June 30, 
1972. Benefits to which a person becomes eligible by virtue 
of the remission, upon application therefor, shall be awarded 
effective as provided by Sec. 3.114.  38 C.F.R. § 3.901.

At the regional office level, except in VA Regional Office, 
Manila, Philippines, the Regional Counsel is authorized to 
determine whether the evidence warrants formal consideration 
as to forfeiture. In the Manila Regional Office the 
Adjudication Officer is authorized to make this 
determination. Submissions may also be made by 
the director of a service, the Chairman, Board of Veterans 
Appeals, and the General Counsel. Jurisdiction to determine 
whether the claimant or payee has forfeited the right to 
gratuitous benefits or to remit a prior forfeiture is vested 
in the Director, Compensation and Pension Service, and 
personnel to whom authority has been delegated under the 
provisions of Sec. 3.100(c).

Forfeiture of benefits under Sec. 3.901 or Sec. 3.902 will 
not be declared until the person has been notified by the 
Regional Counsel or, in VA Regional Office, Manila, 
Philippines, the Adjudication Officer, of the right to 
present a defense. Such notice shall consist of a written 
statement sent to the person's latest address of record 
setting forth the following: (1) The specific charges against 
the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, that fees for the representation are 
limited in accordance with 38 U.S.C. 5904(c) and that no 
expenses incurred by a claimant, counsel or witness will be 
paid by VA.

A decision of forfeiture is subject to the provisions of Sec. 
3.104(a) and Secs. 20.1103 and 20.1104 of this chapter. The 
officials authorized to file administrative appeals and the 
time limit for filing such appeals are set forth in Sec. 
19.51 of this 
chapter. 
    
In event of remission of forfeiture under Sec. 3.901(e), any 
amounts paid as an apportionment(s) during periods of the 
previously forfeited beneficiary's reentitlement will be 
offset.  38 C.F.R. §  3.905.

Dependency and indemnity compensation means a monthly payment 
made by the Department of Veterans Affairs to a surviving 
spouse, child, or parent: (1) Because of a service-connected 
death occurring after December 31, 1956, or (2) Pursuant to 
the election of a surviving spouse, child, or parent, in the 
case of such a death occurring before January 1, 1957.  
38 C.F.R. § 3.5

Except as provided in Sec. 3.52, "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of Sec. 3.1(j) and who was the spouse 
of the veteran at the time of the veteran's death and: (1) 
Who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and  
(2) Except as provided in Sec. 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.
38 C.F.R. §  3.50.

Except as provided in paragraphs (a)(2) and (3) of this 
section, the term child of the veteran means an unmarried 
person who is a legitimate child, a child legally adopted 
before the age of 18 years, a stepchild who acquired that 
status before the age of 18 years and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; 
or (ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) Who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.

For the purposes of determining entitlement of benefits based 
on a child's school attendance, the term child of the veteran 
also includes the following unmarried persons: (i) A person 
who was adopted by the veteran between the ages of 18 
and 23 years. (ii) A person who became a stepchild of the 
veteran between the ages 
of 18 and 23 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death. (3) Subject to the provisions of 
paragraphs (c) and (e) of this section, the term child also 
includes a person who became permanently incapable of self-
support before reaching the age of 18 years, who was a member 
of the veteran's household at the time he or she became 18 
years of age, and who was adopted by the veteran, regardless 
of the age of such person at the time of adoption.  38 C.F.R. 
§  3.57.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. §§ 3.900(e).


Analysis

The appellant seeks to reopen her claim for death 
compensation based upon remission of forfeiture.  The Board 
affirmed the forfeiture against the appellant in October 
1976.  When the Board finally denies a claim, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented or there is CUE in the 
prior determination.  The presence of such error in the prior 
determination is addressed in a separate decision.  
38 U.S.C.A. §§ 7104; 38 C.F.R. § 20.1100.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally-denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1976 Board decision is 
the pertinent determination.

The evidence at the time of the October 1976 Board decision 
consisted of records showing the appellant initially 
asserting that she did not engage in an ostensible marital 
relationship with the person she had previously cohabited 
with years earlier.  Before a final determination was made of 
her entitlement to restoration of death compensation she 
contradicted her 1972 statement in a second deposition in 
1974.  At that time she admitted a resumption of the 
relationship in late 1973.  There was also evidence from 
other sources that corroborated her admission.  The record of 
also included statements from affiants favorable to her 
claim, including several recants of earlier unfavorable 
statements.  The Board reviewed this conflicting evidence 
when it entered the decision in 1976 to affirm forfeiture.

The appellant applied to reopen the claim and obtain a 
remission of forfeiture in 1990 after apparently abandoning a 
claim in the late 1970's.  She provided a series of 
contemporaneous affidavits that supported her contention of 
no marital relationship with [redacted].  She also submitted 
recanted statements from two witnesses interviewed by a VA 
field examiner in 1974.  Other evidence included confirmation 
of the appellant's marriage to [redacted] in April 1980, which 
has not been terminated.

The RO in late 1994 decided to reopen the claim, based upon 
the recanted statements principally, and the case was 
referred to the VA C&P Service Director as required by 
regulation.  The record was supplemented with evidence from a 
VA field examination completed in 1997.  The determination 
not to remove the forfeiture apparently concluded that new 
and material evidence had been submitted but the claim should 
be denied on the merits.  The Board believes that it was 
correct to find new and material evidence in view of the 
liberalized Hodge standard, which the Board must apply, as it 
is currently the only standard available.  See Trilles v. 
West, 13 Vet. App. 314, 325-27 (2000), Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Concerning the added evidence, what has changed since the 
Board decision is that some damaging evidence from 
disinterested witnesses has been recanted.  This was a 
significant element missing in the record available to the 
Board in 1976.  There were recanted statements from 
interested parties.  In view of this evidence the Board finds 
that new and material evidence has been submitted to warrant 
reopening the appellant's claim.  The additional evidence 
that includes recanted evidence regarding an ostensible 
marital relationship changes the specified basis of the Board 
decision in 1976.  Therefore, the evidence received since the 
1976 Board decision and is not essentially cumulative of 
earlier evidence.  If, as suggested by the decision in 
Trilles at 327-28, the forfeiture determination because of 
its adversarial nature might require a higher standard for 
new and material evidence than applied in the typical 
nonadversarial, pro-claimant VA benefit adjudication scheme 
then the outcome might be different on the facts in this 
case. 

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen a claim.  The additional evidence 
regarding the claim to revoke forfeiture is not cumulative, 
thereby passing the first test.  The additional evidence 
viewed with that previously of record is new and material 
evidence as it bears directly and substantially upon the 
issues at hand, and being neither solely duplicative nor 
cumulative, it is significant and must be considered in order 
to decide the merits of the claims fairly.  38 C.F.R. 
§ 3.156(a).  

The first element under the new Elkins test having been 
satisfied, the Board's analysis must continue to the second 
element of whether the claims are well grounded.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  And lastly, if a claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires that the essential 
elements of a specified claim be established before the claim 
may go forward to adjudication on the merits.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).

The Board has set forth in detail the pertinent facts.  
Initially, the Board must recognize, as must the appellant, 
that the only basis upon which to prevail in this claim is on 
a finding of CUE in the 1976 Board decision.  That is a 
matter of the Board's original jurisdiction and it is 
addressed in a separate Board decision.  That decision will 
be issued simultaneously with this decision.  

Even to presume the claim is well grounded the claimant 
cannot prevail.  Although a favorable determination could 
provide a basis for entitlement at a later date, should her 
marital status change, she does not currently have the status 
of a valid claimant.  Nor is it argued that she claims on 
behalf of such a claimant.

After the Board decision in 1976, there was no attempt to 
reopen the claim for death compensation until 1990.  This was 
a decade after the appellant's remarriage and apparently, any 
children had attained the age of majority with no outstanding 
VA benefit entitlement.  There is no argument that the 
helpless child benefit applies in this case.  There are 
dispositive provisions of the law that cannot be overlooked.  
The appellant did not have the status of a claimant for VA 
benefit entitlement after her remarriage in 1980 other than 
for her children.  The appellant or her representative has 
not disputed that the marriage continues to this date.  No VA 
benefit entitlement for any child has been alleged. 

The Board must point out that the earliest effective date 
possible does not coincide with any period of benefit 
entitlement for the appellant or additional benefit 
entitlement for any children.  In fact the claim arguably 
should not have been adjudicated since there was no proper 
claimant, or legally sufficient claim without benefit of CUE 
in the 1976 Board decision.  The appellant did not initially 
provide information about her current marital status.  
However, her marriage to [redacted] in 1980 is confirmed and 
its continuation to the present time is not denied.  Although 
the was a dispute between the appellant's representative and 
the RO regarding the significance of this information that is 
a moot point since the current marital status has been 
established through collateral evidence that it is not 
challenged by the appellant.  See, for example, Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. 
App. 365, 367-68 (1995) and Bond v. Derwinski, 2 Vet. 
App. 376, 377 (1992).  See also, 38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20.101.  In any event, the claim was 
adjudicated and denied based upon applicable law without 
regard to her current status.  

Even if the Board were to assume that a favorable 
determination could result that would not benefit the 
appellant or any children since the effective date would not 
adjust earlier than the date of receipt of claim.  Again, 
there is no potential entitlement for her now or since 1980 
when she remarried and the children were well beyond the 
limiting date for dependent's allowance.  No argument for 
such entitlement has been presented.  See for example, Colon 
v. Brown, 9 Vet. App. 104, 106-07 (1996); Erro v. Brown, 8 
Vet. App. 500, 501 (1996); Giancaterino v. Brown, 7 Vet. App. 
555, 556-57 (1995).  

A favorable determination under either statute or regulation 
that governs reopened claims based on new and material 
evidence does not serve to grant any benefit sought.  Neither 
the appellant nor any of her children have a legally 
sufficient claim under any theory other than CUE in the 
January 1976 Board decision.  This is so because potential 
benefits could not be authorized for any period that would 
coincide with a time that either the appellant or her 
children could assert status as claimants.  

Therefore the claimant does not have a legally sufficient 
claim under 38 C.F.R. § 3.5, 3.50, 3.52.  Thus, the claim to 
revoke or remit forfeiture, to the extent that it is based 
upon a reopened claim, must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1996); see also Winters v. 
West, 12 Vet. App. 203, 208 (1999) for the holding that the 
law does not require a useless act.  In this case going 
further with an adjudication of well groundedness and then 
the merits, if warranted, would be such an act in view of the 
present status of the appellant and her status for any period 
relevant to this appeal.

The appellant's representative appears to have crafted and 
researched constitutional arguments, but the Board is of the 
opinion that the administrative forum is not the appropriate 
one to review his arguments in the first instance.  See for 
example In re Fee Agreement of Stanley, 9 Vet. App. 203 
(1996) Giancaterino v. Brown, 7 Vet. App. 555, 557 (1995), 
Suttmann v. Brown, 5 Vet. App. 127 (1993) and Saunders v. 
Brown, 4 Vet. App. 320 (1993).  The representative is also 
directed to the pertinent comments in Faust v. West, 13 Vet. 
App. 342, 348 (2000) regarding constitutional challenges. 


ORDER

New and material evidence having been submitted to reopen the 
claim to establish entitlement to revocation of forfeiture, 
the appeal is granted to this extent only.

The claim of entitlement to remission of forfeiture to the 
extent that it is based upon a reopened claim is denied as a 
matter of law.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant argues that the RO committed CUE in the 
September 19, 1951 decision when it granted entitlement to 
death compensation only from July 1951.  It is argued that 
applicable law and regulations were improperly applied and 
that the evidence was sufficient to have granted the benefit 
sought based upon the initial claim.  The Board finds that a 
valid CUE claim has been presented.

Briefly stated, a remand is necessary to provide a 
comprehensive statement of the case on CUE.  The RO issued an 
inadequate statement of the case.  It did not apprise the 
appellant of the applicable law in effect.  Nor does it 
appear that the RO has answered the appellant's request in 
June 1995 for a copy of the 1949 letter to the appellant that 
the RO insists she did not comply with.  This appears to be a 
critical piece of evidence bearing directly upon the 
effective date determination.  He also asked for the VA 
regulations in 1946 regarding proof of marriage.  The record 
does not appear complete but there does seem to evidence with 
the initial claim in 1946 to prove marriage and establish 
entitlement to death compensation.

In addition, the RO must consider the CUE claim under the 
standard established in Crippen v. Brown, 9 Vet. App. 412, 
422 (1996), as applied to the versions of applicable law and 
regulations then in effect.  The specific questions the Court 
posed is whether the appellant was entitled to a 
determination of the claim on the merits and if so whether 
the evidence met the Crippen elements for CUE.  The Crippen 
test requires a review of the substantive record to determine 
if there was no evidence that could have supported a denial 
on the merits and that the evidence was at least in equipoise 
to all the elements of the claim.

In view of the foregoing, the case is remanded for the 
following action to insure the appellant is afforded due 
process:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should provide the appellant 
with a copy of the applicable law and 
regulations he has requested and a copy 
of the August 17, 1949, RO letter claimed 
to have been was mailed to the appellant 
and to which she did not respond.

3.  Thereafter, the RO should review the 
claim of CUE in the September 19, 1951, 
rating decision under the standard 
established in Crippen v. Brown.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 


